Citation Nr: 0821168	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

In this case, both the medical and historical evidence of 
record are incomplete to such a degree that additional 
information is necessary.  

With regard to a PTSD diagnosis, the veteran's private and VA 
treatment records present conflicting evidence.  The veteran 
received private psychiatric care from December 2004 to 
December 2005.  

In a December 2004 private treatment record, the veteran 
stated that, during service, he had witnessed dead bodies 
when assigned to retrieve mine-damaged vehicles.  He stated 
that during one such experience, he entered a depersonalized 
state of awareness.  

The veteran's current symptoms included intrusive thoughts 
regarding his military service, nightmares, interpersonal and 
emotional avoidance, sleep disturbances, hypervigilance, 
restricted affect, a sense of doom, poor recall, lack of 
concentration and event re-experiencing.  The veteran stated 
that these symptoms developed concurrently with his time in 
service.  The examiner then diagnosed him with PTSD.

In January 2005, the veteran received individual and group 
psychiatric counseling for his PTSD symptoms, including 
muscle relaxation therapy.  In a February 2005 record, the 
veteran stated that he had been experiencing nightmares about 
being in Vietnam.  In another February 2005 record, the 
veteran stated that his PTSD symptoms had worsened within the 
last year.  

In a May 2005 VA PTSD examination, the veteran stated that, 
during service, he had witnessed a dead soldier under a truck 
that had "blow[n] up."  He also noted that he otherwise 
experienced "routine" stress during service.  The veteran 
reported experiencing service-related symptom of PTSD, 
including nightmares and flashbacks, about two times per week 
and with increasing frequency.  The veteran also reported 
being hypervigilant in public, setting up a perimeter around 
his home, avoiding war movies, and reacting negatively to 
people of Asian descent.  The examiner noted that the veteran 
had been attending combat-support groups.  

On examination, the veteran had intact thought processes, 
normal memory, and an absence of delusions, hallucinations, 
and suicidal thoughts.  The examiner opined that the veteran 
did not meet the criteria for PTSD and diagnosed him with 
dysthymia.  

Given this conflicting medical evidence, the Board finds that 
a contemporaneous VA examination is necessary to clarify the 
diagnosis and likely etiology of the claimed psychiatric 
condition.  

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  The Board notes 
that the veteran provided numerous lay statements reporting 
his claimed in-service stressor.  

The veteran consistently reported that, while stationed in 
Vietnam, he witnessed two dead soldiers who had been thrown 
out of their vehicle after striking a mine.  The veteran 
stated that he was sent to retrieve the damaged vehicle and 
witnessed the dead soldiers underneath the truck.  In his 
stressor statement, the veteran provided his unit (Co. A, 
169th Eng. Bn. (20th Engineers)), an approximate location of 
the incident (north of Long Binh, RVN, near the Cambodian 
border), and the approximate date of the incident (November, 
1968).  

It is the responsibility of the RO to contact the JSRRC 
(previously the U.S. Armed Services Center for Research of 
Unit Records) so as to obtain the unit records of his unit 
and to conduct further unit research, if possible.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
he is expected to provide, and request 
that he provide any and all relevant 
evidence currently in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed PTSD.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

3.  The RO should again contact the 
veteran in order to obtain updated 
information about all of his stressor 
events related to his service in the 
Republic of Vietnam.  Then, if indicated, 
a summary should be sent to the U.S. Army 
Joint Services Records Research Center 
(JSRRC), which should be requested to 
research these stressors and to provide 
records of the veteran's unit, Co. A, 
169th Eng. Bn. (20th Engineers), from 
October 1968 to January 1969.  Upon 
receipt of a response from JSRRC, the RO 
should determine whether the received 
materials corroborate a claimed in-
service stressor or stressors.  

4.  Then, the veteran should be afforded 
another VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to 
be corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  

The examiner must determine whether the 
veteran has PTSD and, if so, identify any 
in-service stressor(s) found to be 
sufficient to support the diagnosis of 
PTSD.  The examiner should utilize the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  After completion of all indicated 
development, the RO should readjudicate 
the claim of service connection for PTSD 
in light of all the evidence of record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  The veteran has the right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that, at least in part, the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b), failure to 
cooperate by attending the requested VA examination may 
result in the denial of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

